MEMORANDUM OPINION
BUSSEY, Judge.
Jack E. Davidson, hereinafter referred to as defendant, was charged by Information in the County Court of Blaine County, Oklahoma, with the offense of Leaving the Scene of an Accident Without Giving Information on the 23rd day of October, 1966. He was duly arraigned on said charge on the 25th day of October, 1966, at which time he entered a plea of Not Guilty and bond was fixed in the amount of $100.00. Thereafter the defendant was released on bond and the case was docketed for trial on December 12, 1966.
The facts adduced on the trial are identical with those in Davidson v. State, Okl.Cr., 429 P.2d 1017, and will not be discussed in this opinion.
In this case, as in Davidson v. State, supra, defendant urges he was denied his constitutional right to court-appointed counsel and in this connection we observe, as we observed in Davidson v. State, supra, that the defendant was gainfully employed, able to employ a professional bondsman to post bonds in the trial court and on appeal, able to pay for casemade and all costs incident to appeal and is not a pauper or indigent person within the meaning of the statute authorizing the appointment of counsel for indigent persons.
The evidence in the instant case amply supports the verdict of the jury and the alleged errors occurring in the trial court are even not supported by the record, nor properly preserved for this Court’s consideration on appeal.
On the record before us we are of the opinion that the evidence amply supports the verdict of the jury, the trial court properly instructed them and there is no error at law sufficient to justify a reversal or modification of the judgment and sentence rendered in the County Court of Blaine County, and for these reasons the judgment and sentence appealed from is affirmed.
BRETT, J., and NIX, P. J., concur.